Case: 14-5121      Document: 16      Page: 1     Filed: 10/16/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                     MARK C. JACKSON,
                        Appellant,

                                v.

                      UNITED STATES,
                           Appellee.
                    ______________________

                          2014-5121
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:14-cv-00277-NBF, Judge Nancy B. Fire-
 stone.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Mark C. Jackson files a motion requesting that the
 court treat his motion for “Order of Redress” as a reply
 brief.
     Jackson separately moves to consolidate “the case be-
 fore the Federal Claims case #: 14-277, currently pending
 before this court, with the case before the Court of Ap-
Case: 14-5121         Document: 16   Page: 2   Filed: 10/16/2014



 2                                                JACKSON   v. US



 peals for Veterans Claims Case # 14-1366 on appeal to
 this court since they have similar or over lapping issues.”
     We note that to the extent that Jackson seeks to con-
 solidate this appeal with United States Court of Appeals
 for Veterans Claims case No. 2014-1366, an appeal from
 that court has not yet been docketed at this court. Addi-
 tionally, that Veterans Court appeal concerns a petition
 for extraordinary relief filed with the Veterans Court and
 the instant appeal concerns a complaint filed in the
 United States Court of Federal Claims. Thus, consolida-
 tion would not be warranted.
       Accordingly,
       IT IS ORDERED THAT:
       (1) The motion to consolidate is denied.
     (2) The other motion is granted to the extent that a
 copy of this order and Jackson’s motion for “Order of
 Redress” shall be treated as a reply brief and transmitted
 to the merits panel assigned to this appeal.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26